COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00265-CR
                             NO. 02-14-00266-CR


DAVID HERRERA                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
              TRIAL COURT NOS. 1330289D, 1331433D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Pursuant to a plea-bargain transaction, the trial court convicted appellant

David Herrera of two counts of burglary of a building and sentenced him to ten

years’ confinement in each case, with the sentences running concurrently. 2 The



      1
      See Tex. R. App. P. 47.4.
      2
       Although burglary of a building (other than a habitation) is a state-jail
felony, appellant’s prior state-jail-felony convictions enhanced his punishment
trial judge, appellant, and appellant’s counsel signed certifications stating that

appellant has “NO right of appeal.” But appellant brought these appeals.

      We sent appellant a letter mentioning the certifications and stating that

unless he filed a response showing grounds for continuing the appeals, we could

dismiss them.    Appellant’s response does not show an adequate basis for

continuing the appeals. See Tex. R. App. P. 25.2(a)(2). Thus, in accordance

with the trial court’s certifications, we dismiss the appeals. 3 See Tex. R. App. P.

25.2(a)(2), (d), 43.2(f); Blanton v. State, 369 S.W.3d 894, 904 (Tex. Crim. App.

2012); Cooper v. State, 45 S.W.3d 77, 82–83 (Tex. Crim. App. 2001).


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 21, 2014




range in each of these cases to that of a third-degree felony. See Tex. Penal
Code Ann. § 12.425(a) (West Supp. 2014), § 30.02(a), (c)(1) (West 2011).
      3
       The judgments incorrectly state that appellant was convicted of third-
degree felonies. But because we must dismiss these appeals, we cannot modify
the judgments. See Tex. R. App. P. 43.2(f); Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to
ascertain whether an appellant who plea-bargained is permitted to appeal by
Rule 25.2(a)(2), must dismiss a prohibited appeal without further action . . . .”
(emphasis added)); Shannon v. State, No. 05-12-00693-CR, 2012 WL 3670257,
at *1 n.1 (Tex. App.—Dallas Aug. 28, 2012, no pet.) (mem. op., not designated
for publication).


                                         2